                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  OCALA DIVISION

DYLAN FRACASSE,

       Plaintiff,

v.                                                              Case No: 5:18-cv-635-Oc-PRL

EQUIFAX INFORMATION SERVICES,
LLC,

       Defendant.


                                           ORDER
       On September 27, 2019, non-party Tabatha Hendrickson filed a motion to quash “any

subpoena regarding” the instant case. (Doc. 33). The Court denied that motion because Ms.

Hendrickson had not identified any specific subpoena directed to her, and thus, there was nothing

for the Court to quash. (Doc. 40). Now, in her motion for reconsideration, Ms. Hendrickson asks

the Court to quash a subpoena that was served on her internet provider, Cox Communications.

(Doc. 41). Plaintiff, however, advised the Court that Cox Communications has already complied

with the subpoena and produced the requested documents. (Doc. 43). Accordingly, Ms.

Hendrickson’s motion (Doc. 41) is due to be DENIED as moot.

       DONE and ORDERED in Ocala, Florida on November 5, 2019.




Copies furnished to:
Counsel of Record
Unrepresented Parties
